         Case 1:20-cv-01875-TNM Document 35 Filed 10/20/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 AVEION CASON and
 DONALD VINCENT MAJKOWSKI,
 in their individual capacity and on
 behalf of others similarly situated,                       No. 1:20-cv-01875-TNM

                                        Plaintiffs,

        v.

 NATIONAL FOOTBALL LEAGUE
 PLAYERS ASSOCIATION, THE BERT
 BELL/PETE ROZELLE NFL PLAYER
 RETIREMENT PLAN BOARD, THE NFL
 PLAYER DISABILITY AND
 NEUROCOGNITIVE BENEFIT PLAN
 BOARD, and NATIONAL FOOTBALL
 LEAGUE MANAGEMENT COUNCIL,


                                     Defendants.


            JOINT MOTION TO MODIFY THE BRIEFING SCHEDULE
       ON CONTEMPLATED MOTIONS TO DISMISS AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 6(b) and this Court’s Standing Order (ECF

No. 5), Plaintiffs Aveion Caseon and Donald Vincent Majkowski and Defendants National

Football League Players Association (“NFLPA”), Bert Bell/Pete Rozelle NFL Player Retirement

Plan Board, NFL Player Disability and Neurocognitive Benefit Plan Board, and National

Football League Management Council (“NFLMC”), by and through their respective counsel of

record, hereby jointly move for an order finding that the Amended Complaint (ECF No. 34) has

mooted Defendants’ previously filed motions to dismiss (ECF Nos. 22, 24, 27) and modifying

the briefing schedule on Defendants’ contemplated motions to dismiss Plaintiffs’ Amended

Complaint as follows:
            Case 1:20-cv-01875-TNM Document 35 Filed 10/20/20 Page 2 of 5




                Defendants shall respond to the Amended Complaint by no later than November

                 17, 2020;

                Plaintiffs shall file a consolidated opposition to Defendants’ motions to dismiss of

                 no more than 70 pages in length by no later than December 9, 2020;

                Defendants shall file their replies to Plaintiffs’ consolidated opposition by no later

                 than December 23, 2020.

       In support of this motion, the parties state as follows:

       1.        Plaintiffs initiated this putative class action lawsuit by filing a Complaint on July

10, 2020 (ECF No. 1). On September 20, 2020, Defendants moved to dismiss the Complaint

(ECF Nos. 22, 24, 27). Plaintiffs subsequently amended their Complaint on October 13, 2020

(ECF No. 34).

       2.        Pursuant to Federal Rule of Civil Procedure 15, “[u]nless the court orders

otherwise, any required response to an amended pleading must be made within the time

remaining to respond to the original pleading or within 14 days after service of the amended

pleading, whichever is later.” Fed. R. Civ. P. 15(a)(3). The current deadline for Defendants to

respond to the Amended Complaint is October 27, 2020.

       4.        “When an act may or must be done within a specified time, the court may, for

good cause, extend the time … if a request is made before the original time or its extension

expires….” Fed. R. Civ. P. 6(b)(1)(A). Good cause exists to extend the deadline for Defendants’

response to the Amended Complaint because Plaintiffs’ amendments included the addition of a

number of new factual allegations, as well as a new count against Defendants NFLMC and

NFLPA for breach of fiduciary duty for the failure to monitor appointed fiduciaries, thereby

mooting the original motions to dismiss. See generally Pls.’ Am. Compl. (ECF No. 34).



                                                   2
             Case 1:20-cv-01875-TNM Document 35 Filed 10/20/20 Page 3 of 5




Defendants need time to review, evaluate, and respond to these new allegations and the

additional legal claim. Additionally, Plaintiffs’ counsel requires more time than the default

fourteen days, see Local Civil Rule 7(c), to fully address the motions to dismiss and the

contemplated volume of that briefing as Defendants intend to file three separate motions to

dismiss. Plaintiffs also request leave to file a consolidated opposition of no more than 70 pages

in response to Defendants’ motions to dismiss. Defendants will likewise require more time than

the default seven-day period, see Local Civil Rule 7(d), to prepare reply memoranda given the

contemplated volume of Plaintiffs’ opposition brief. The number of parties and volume of

required briefing needed on all sides to respond to the Amended Complaint and address the

issues that will be implicated by Defendants’ motions to dismiss are an exceptional circumstance

that warrants extension of time in this case. See Standing Order (ECF No. 5) at ¶ 9.

        5.       Plaintiffs have previously received two extensions in this case: one for an

extension of the deadline for submission of an opposition to Defendants’ original motions to

dismiss (ECF No. 32) and one for an extension of the deadline to file a motion for class

certification (ECF No. 33). Defendants have previously received one extension in this case to

file their replies in support of their original motions to dismiss (ECF No. 32).

        6.       The requested extensions in this motion will not have any impact on any other

dates in this case.

        Accordingly, for the foregoing reasons, the parties respectfully request that this Court

extend the deadlines for the briefing schedule on the contemplated motions to dismiss Plaintiffs’

Amended Complaint as referenced in this motion.




                                                  3
         Case 1:20-cv-01875-TNM Document 35 Filed 10/20/20 Page 4 of 5




Dated: October 20, 2020                         Respectfully submitted,


 /s/ Colin M. Downes                          /s/ William G. Miossi
 Colin M. Downes (D.C. Bar No. 1048761)       William G. Miossi (Bar No. 445265)
 R. Joseph Barton (D.C. Bar No. 476510)       Lauren Gailey (Bar No. 1631587)
 BLOCK & LEVITON LLP                          WINSTON & STRAWN LLP
 1735 20th Street NW                          1901 L Street N.W.
 Washington, DC 20009                         Washington, DC 20036
 Telephone: (202) 734-7046                    Tel: (202) 282-5000
 Email: colin@blockesq.com                    Fax: (202) 282-5100
 Email: jbarton@blockesq.com                  wmiossi@winston.com
                                              lgailey@winston.com
 Ray Genco (pro hac vice)
 GENCO LAW FIRM                               Jeffrey L. Kessler (pro hac vice pending)
 177 Huntington Ave                           David L. Greenspan (pro hac vice pending)
 Boston, MA 02115                             WINSTON & STRAWN LLP
 Telephone: (561) 614-4256                    200 Park Avenue
 Email: ray@gencolaw.com                      New York, NY 10166
                                              Tel: (212) 294-6700
 James A. Walcheske (pro hac vice)            Fax: (212) 294-4700
 Scott S. Luzi (pro hac vice)                 jkessler@winston.com
 Paul M. Secunda (pro hac vice)               dgreenspan@winston.com
 WALCHESKE & LUZI, LLC
 15850 W. Bluemound Rd., Suite 304            Counsel for Defendant National Football League Players
 Brookfield, Wisconsin 53005                  Association
 Telephone: (262) 780-1953
 Fax: (262) 565-6469
 E-Mail: jwalcheske@walcheskeluzi.com
 E-Mail: sluzi@walcheskeluzi.com
 E-Mail: psecunda@walcheskeluzi.com

 Counsel for the Plaintiffs


  /s/ Michael L. Junk                         /s/ Stacey R. Eisenstein
  Michael L. Junk, DC Bar No. 476886          Stacey R. Eisenstein (D.C. Bar No. 474699)
  Shaun A. Gates, DC Bar No. 1034196          Nathan J. Oleson (D.C. Bar No. 468592)
  1701 Pennsylvania Avenue NW                 Amanda S. McGinn (D.C. Bar No. 1049085)
  Washington, DC 20006                        AKIN GUMP STRAUSS HAUER & FELD LLP
  P: (202) 857-0620                           2001 K Street, NW
  F: (202) 659-4503                           Washington, D.C. 20006
  mjunk@groom.com                             (202) 887-4000 (phone)
  sgates@groom.com                            (202) 887-4288 (facsimile)

                                          4
       Case 1:20-cv-01875-TNM Document 35 Filed 10/20/20 Page 5 of 5




                                                  seisenstein@akingump.com
                                                  noleson@akingump.com
                                                  amcginn@akingump.com

Counsel for Defendants Retirement Board           Attorneys for Defendant National Football League
of the Bert Bell/Pete Rozelle NFL Player          Management Council
Retirement Plan and Disability Board of the
NFL Player Disability & Neurocognitive
Benefit Plan




                                              5
